DETAILED ACTION
Allowable Subject Matter
Claims 1-10 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest a headlamp for a vehicle comprised of, in part, one of the first microlenses or the second microlenses has an asymmetric structure in which a vertical cross-section and a horizontal cross-section have different curvatures. Claims 2-10 are allowed due to their dependency upon claim 1. 
Regarding claim 10, the prior art of record fails to teach or suggest a headlamp for a vehicle comprised of, in part, the first microlenses and the second microlenses each have an asymmetric structure in which a vertical cross-section and a horizontal cross-section have different curvatures. Claims 12-15 are allowed due to their dependency claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


ELMITO BREVAL
Primary Examiner
Art Unit 2875

/ELMITO BREVAL/Primary Examiner, Art Unit 2875